Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to RCE filed on August 25, 2021 in which claim 1-22 are presented for examination.
	
(3) Status of Claims
2.	Claims 1-22 are pending, of which claims 1, 11 and 20 are in independent form. 

Response to Arguments
	3.	Applicant's amendment filed on 08/25/2021; has been fully considered but they are not persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the invention as a whole. 
	In regards to independent claims, the Applicant stated that the cited Robert’s reference relates to browsing or searching user interfaces. Robert is concerned with using one or more application programs to call different software routines to generate the preview based on different file types. Robert, paragraphs [0121] and [0122]. However, Robert fails to teach or fairly suggest "monitoring a page-turning operation on a control corresponding to the video display page, wherein the video display page is expanded along with a corresponding control; and updating one or more content blocks displayed on the video display page in response to receiving the page-turning operation"
	Examiner respectfully disagrees.  Claims do not explicitly clarify the “a control” corresponding to the video display page.  Any object such as scroll bar (e.g. 2346 in fig 24 and 25) corresponds to the video thumbnail teaches the claimed limitation.  Robert’s reference shows user can scroll through the video thumbnail by moving the scroll bar and thumbnail changes or turns corresponding to the movement of the scroll bar.  Therefore, examiner found the Applicant’s arguments to be unpersuasive.
	While the amendments as presented do not present allowable subject matter, in the interest of 
compact prosecution, examiner feels that a further interview may help to expedite prosecution of 

the application.  Examiner is available for an interview at Applicant's convenience at the number 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4, 6, 11, 14, 16 and 20-22 are rejected under 35 U.S.C 103 as being unpatentable over by Robert et al.  (US PG Pub 2008/0307343) Published on December 11, 2008  in view of Oskolkov et al. (US 2012/0311624) Published on December 06, 2012.

	As per claim 1, 11 and 20, Robert teaches:  A method comprising: improving a play process of playing a video content by: 
detecting that a play condition for playing the video content corresponding to a first content block in a video display page is met (fig 27B Para[0122] play button is displayed corresponding to placing the cursor on a thumbnail, as taught by Robert); 
 instantiating a player instance corresponding to the video display page, wherein only one player instance corresponds to the video display page( Para[0122] fig 27B-J thumbnail video is representation a video which can be displays in a full screen, as taught by Robert) ; 
adjusting a window of a player instance corresponding to the video display page to a position of the first content block such that the size of the window of the player instance is the same as the size of the first content block(fig 27B-C Para[0122] video thumbnail start playing at the same location, without changing the size of the thumbnail, based on selection of the play button, as taught by Robert);
(according to the play permission (please see the citation by Oskolkov mentioned below for permission)) through the player instance at the position of the first content block (fig 27B Para[0122] playing the video at the same position corresponding to the gesture, as taught by Robert)
 monitoring a page-turning operation on a control corresponding to the video display page, wherein the video display page is expanded along with a corresponding control(Fig 24G and 25A-B Para[0115-0116] scroll object e.g. 2346 scrolls(page turn) the video files represented by the thumbnails 2405, 2407, 2409, and 2411 as the user moves the scroll object horizontally, as taught by Robert); and updating one or more content blocks displayed on the video display page in response to receiving the page-turning operation(Fig 24G and 25A-B Para[0115-0116] scroll object e.g. 2346 scrolls(page turn) the video files represented by the thumbnails 2405, 2407, 2409, and 2411 as the user moves the scroll object horizontally.  Scrolling changes the center of the display as the scroll through the thumbnail, as taught by Robert).
Robert does not explicitly teach determining a play permission of the first content block, wherein the play permission set by a video file provider is to play a video file related to a video name on the video display page; and according to the play permission according to the play permission
On the other hand, Oskolkov teaches determining a play permission of the first content block, wherein the play permission set by a video file provider is to play a video file related to a video name on the video display page(Para[0069] discloses permissions associated with the user and/or the video and authorize the user according to the permissions to view, edit and/or share the video.  It is obvious to one with ordinary skill in the art that permission is always set by the administrator of the content, as taught by Oskolkov); and according to the play permission(Para[0069], as taught by Oskolkov)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify of Robert invention with the teaching of Oskolkov because doing so would result in effectively provide security by preventing the unauthorized user from viewing the content.

As per claim 4, the combination of Robert and Oskolkov teaches wherein the adjusting the player instance 30corresponding to the video display page to the position of the first content block includes: 
determining a position and a shape of the first content block(fig 27B-M Para[0122] shows video thumbnail, as taught by Robert);
adjusting the player instance to the position of the first content block (fig 27A-C Para[0122] thumbnail video start playing at the same position based on gesture, as taught by Robert); and
adjusting the window of the player instance to have a shape same as that of the first content block(fig 27A-C Para[0122] thumbnail video start playing at the same position based on gesture, as taught by Robert).

Claim 5 (cancelled).

As per claim 6 and 16, the combination of Robert and Oskolkov teaches wherein the playing the video content corresponding to the first content block according to the play permission includes: determining a video source file associated with the video content to be played by the player instance according to the play permission(Para[0008][0064][0071] After the user is successfully logged in to the context server and associated with appropriate permissions to view, edit and/or share the video, as taught by Oskolkov); and 
15playing the video source file corresponding to the first content block through the player instance(Para[0008][0069][0071] a session token can be generated so that the user can view, edit and/or share the video, as taught by Oskolkov).  

Claim 10 (cancelled)

As per claim 14, the combination of Robert and Oskolkov teaches wherein the  adjusting the player instance corresponding to the video display page to the position of the first content block includes: determining a position and a shape of the first content block(fig 27A-C shows video thumbnail, as taught by Robert); and 
(fig 27A-C shows video thumbnail and video start playing based on gesture, as taught by Robert) and a window of the player instance to have a shape same as that of the first content block(fig 27A-C shows video thumbnail and video start playing based on gesture without changing the size, as taught by Robert).

Claim 15 (cancelled)

As per claim 21, the combination of Robert and Oskolkov teaches wherein the detecting that the play condition for playing the video content corresponding to the first content block in the video display page is met includes: determining a length of time of stay of a locked focus at the first content block in the video display page (fig 27b Para[0122] discloses cursor positioned on the play button of the video, as taught by Robert); and  Serial No.: 15/063,182-8- Atty Docket No.: AB1-0402USLee& Hayes Atty/Agent: Jingjing Xuedetermining that the play condition for playing the video content corresponding to the first content block is met according to a determination that the length of time of stay is over a preset length of time (fig 27b Para[0122] discloses cursor positioned on the play button of the video.  Video plays based on the cursor positioned on the play button of the video, as taught by Robert).

As per claim 22, the combination of Robert and Oskolkov teaches: the acts further comprising: adjusting the player instance from a hidden state to a display state prior to the playing the video content corresponding to the first content block through the player instance (Fig 24G and 25A-B Para[0115-0116], as taught by Robert);


6.	Claims 2-3 and 12-13 are rejected under 35 U.S.C 103 as being unpatentable over by Robert et al.  (US PG Pub 2008/0307343) Published on December 11, 2008  in view of Oskolkov et al. (US 2012/0311624) Published on December 06, 2012  in further view of Denny (US PG Pub 2009/0150784) Published on June 11, 2009.
As per claim 2 and 12, the combination of Robert and Oskolkov does not expressly teach wherein the detecting that the play condition for playing the video content corresponding to the first content block in the video display page is met includes: determining a length of time of stay of a locked focus at the first content block in the 20video display page; and 
determining that the play condition for playing the video content corresponding to the first content block is met according to a determination that the length of time of stay is over a preset length of time.
On the other hand, Denny teaches wherein the detecting that the play condition for playing thevideo content corresponding to the first content block in the video display page is met includes: determining a length of time of stay of a locked focus at the first content block in the 20video display page (Para[0012] user hovering over a portion of the associated video representation for at least a predetermined period of time, as taught by Denny); and 
determining that the play condition for playing the video content corresponding to the first content block is met according to a determination that the length of time of stay is over a preset length of time(Para[0012][0043] user hovering over a portion of the associated video representation for at least a predetermined period of time and plays the video based on input, as taught by Denny).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Robert and Oskolkov invention with the teaching of Denny because doing so would result in effectively preventing system from accidently playing the unwanted video thumbnail from the list of thumbnail.

As per claim 3 and 13, the combination of Robert, Oskolkov and Denny teaches further comprising: adjusting the player instance from a hidden state to a display state prior to the playing the video content corresponding to the first content block through the player instance (Para[0039] the video previews may be cached or otherwise hidden from presentation until such time as the user actions upon which presentation is conditioned are detected and/or determined, as taught by Denny).

7.	Claims 7, 9, 17 and 19 are rejected under 35 U.S.C 103 as being unpatentable over by Robert et al.  (US PG Pub 2008/0307343) Published on December 11, 2008 in view of Oskolkov et al. (US 2012/0311624) Published on December 06, 2012 in further view of Viljamaa (US PG Pub 2011/0161818) published on June 30, 2011

As per claim 7 and 17, the combination of Robert and Oskolkov does not explicitly teach  20determining a video source file associated with the video content to be played by the player instance.
On the other hand, Viljamaa teaches determining a video source file associated with the video content to be played by the player instance(Para[0093] discloses the video download module 136 is configured to download the video data directly from the source of the video data , as taught by Viljamaa).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Robert and Oskolkov invention with the teaching of Viljamaa because doing so would result in effectively allowing the user easily viewing the playing video content by expanding the 	size of the currently playing video.

As per claim 9 and 19, the combination of Robert, Oskolkov and Viljamaa teaches further comprising: resetting the player instance from the first content block to a second content block in response to detecting that a play condition for playing another video content corresponding to a second content block in the video display page is met (Para[0040] currently playing position moves to the next chapter, video associated with next thumbnail (e.g. 232d), will start playing when the system detects that playback of the video associated with thumbnail 232c is complete, as taught by Viljamaa); and 
35playing the another video content corresponding to the second content block through the player instance (Para[0040] next video thumbnail will start playing when currently playing video associated with thumbnail 232c is complete, as taught by Viljamaa).

						
						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                           Wednesday, September 29, 2021